EXHIBIT 10.12
 
ESTABLISHMENT AGREEMENT
dated
September 30, 2004
between the
Government of Jamaica
and
St. Ann Bauxite Limited
 
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
ASTERISKS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION.

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page #
 
       
Article I Definitions
    2  
 
       
1.01 Definitions
    2  
 
       
Article II CERTAIN IMPLEMENTING MATTERS
    4  
 
       
2.01 Implementing Agreements
    4  
2.02 Certain Statutory Designations
    4  
2.03 Publication of Orders and Amendment of Acts
    5  
2.04 Managing Partner
    5  
2.05 Substitution of Rights of Others
    5  
2.06 Investment Arrangements
    5  
 
       
Article III BAUXITE RESERVES; LANDS
    5  
 
       
3.01 Bauxite Reserves
    5  
3.02 Mining Lands Adjustment Provisions
    6  
3.03 Access to and Use of Lands
    7  
3.04 Acquisition and Disposition of Lands
    9  
 
       
Article IV EXPANSION BY THE GOVERNMENT
    9  
 
       
4.01 Expansion by the Government
    9  
 
       
Article V INCOME TAX
    10  
 
       
5.01 Tax Rate; Application
    10  
5.02 Sales Revenue
    10  
5.03 Expenses
    11  
5.04 Form of Payment of Taxes
    11  
5.05 Tax on Dividends and other Payments
    11  
5.06 Connected Persons
    11  
5.07 Double Taxation
    12  
 
       
Article VI PRODUCTION LEVY
    12  
 
       
6.01 Production Levy
    12  
6.02 [No Heading]
    13  
 
       
Article VII ROYALTIES
    14  
 
       
7.01 Royalties
    14  
7.02 Monohydrate Levels
    14  

 



--------------------------------------------------------------------------------



 



Table of Contents (continued)

              Page #
 
       
Article VIII OTHER TAXES AND CHARGES
    14  
 
       
8.01 Other Taxes and Charges
    14  
8.02 Property Tax
    14  
8.03 Customs Duties and Other Similar Impost
    15  
8.04 Consultation on Extension of Fiscal Regime
    15  
 
       
Article IX (INTENTIONALLY OMITTED)
    16  
 
       
Article X MINIMUM PRODUCTION REQUIREMENTS
    16  
 
       
10.01 Minimum Production Requirements
    16  
 
       
Article XI GOVERNMENT OPTION FOR UNUSED CAPACITY
    16  
 
       
11.01 Option to Government
    16  
11.02 Establishing and Paying for Shortfall
    17  
11.03 Annual Capital Charge
    18  
11.04 Further Assurances
    18  
 
       
Article XII APPROVALS AND AGENTS
    18  
 
       
12.01 Permits and Approvals
    18  
12.02 Agents and Contractors
    18  
 
       
Article XIII SETTLEMENT OF DISPUTES
    18  
 
       
13.01 Settlement of Disputes
    18  
13.02 Arbitration Procedures
    19  
13.03 Continued Effectiveness
    21  
 
       
Article XIV MISCELLANEOUS
    21  
 
       
14.01 Force Majeure
    21  
14.02 Notices
    21  
14.03 Assignment
    23  
14.04 Integration, Modification and Waiver
    23  
14.05 Headings
    23  
 
       
Article XV TERM AND EFFECTIVENESS OF AGREEMENTS
    23  
 
       
15.01 Effective Date and Term of this Agreement
    23  
15.02 Execution and Effectiveness of Implementing Documents
    24  
15.03 Rights and Obligations Surviving Expiration
    24  

-2-



--------------------------------------------------------------------------------



 



Table of Contents (continued)

           
 
        Page #
Exhibits
         
 
         
Exhibit A-1
  —   Special Mining Lease  
 
         
Exhibit A-2
  —   Special Reserves Map  
 
         
Exhibit B
  —   Deed of Partnership  
 
         
Exhibit C
  —   Management Agreement  
 
         
Exhibit D
  —   Mining Agreement  
 
         
Exhibit E
  —   Agency Agreement  
 
         
Exhibit F
  —   Century Aluminum Company Undertaking  
 
         
Exhibit G
  —   Noranda Aluminum, Inc. Undertaking  
 
         
Exhibit H
  —   Government of Jamaica Undertaking  
 
         
Schedules
         
 
         
Schedule 3.03(a)
  —   GOJ Lands  
 
         
Schedule 3.03(a)(i)
  —   Rental Lands Formula  
 
         
Schedule 7.02
  —   Monohydrate Certification  

-3-



--------------------------------------------------------------------------------



 



ESTABLISHMENT AGREEMENT
     THIS AGREEMENT is made on the 30th day of September, 2004 by and between
THE GOVERNMENT OF JAMAICA acting through the Minister of Finance and Planning
and the Minister of Development (hereinafter called the “Government”) and ST.
ANN BAUXITE LIMITED, a company organized and existing under the laws of Jamaica
(hereinafter called “St. Ann Bauxite”).
W I T N E S S E T H:
     WHEREAS, the Government, Kaiser Bauxite Company, a corporation organized
and existing under the laws of the State of Nevada, United States of America
(hereinafter called, “Kaiser Bauxite”) and Kaiser Aluminum & Chemical Company, a
corporation organized and existing under the laws of the State of Delaware,
United States of America (hereinafter called, “Kaiser Aluminum”) entered into an
agreement, dated 2 February 1977, providing for the grant by the Government to
Kaiser Bauxite of mining leases entitling it to mine bauxite in Jamaica and
related matters, including the establishment of the Original Partnership (as
hereinafter defined) (as supplemented and amended from time to time prior to the
date hereof, the “1977 Agreement”); and
     WHEREAS, Kaiser Bauxite and Jamaica Bauxite Mining Limited, a company
organized and existing under the laws of Jamaica and which is wholly-owned by
the Government (hereinafter called “JBM”), established a partnership pursuant to
a Deed of Partnership, dated October 26, 1979 (the “Original Partnership”); and
     WHEREAS, Kaiser Bauxite and the Original Partnership entered into a
Management Agreement, dated 26 October 1979, pursuant to which Kaiser Bauxite
was appointed to manage the operations of the Partnership; and
     WHEREAS, Kaiser Bauxite and the Original Partnership entered into a Mining
Agreement, dated 26 October 1979, pursuant to which the Original Partnership was
contracted to conduct mining operations on Kaiser Bauxite’s behalf pursuant to
the mining leases granted to it by the Government; and
     WHEREAS, Kaiser Bauxite has agreed to sell and St. Ann Bauxite has agreed
to purchase all of Kaiser Bauxite’s rights, title and interest in and to the
Original Partnership, including its undivided interest in the assets and
property of the Original Partnership, and Kaiser Bauxite’s liabilities
associated with the Original Partnership, but not including certain KBC Excluded
Assets, and certain KBC Retained Liabilities, all on terms and conditions set
forth in that certain Purchase Agreement dated as of May 17, 2004 entered into
by and among Kaiser Bauxite, Kaiser Aluminum, St. Ann Bauxite and Gramercy
Alumina LLC (hereinafter referred to as the “Asset Purchase Agreement”), a
certified copy of which has been presented to the Government; and
     WHEREAS, contemporaneously herewith the Government, JBM, Kaiser, Kaiser
Aluminum and St. Ann Bauxite have entered into a Transaction Consent Agreement
wherein, among other things, JBM has consented to the transfer by Kaiser Bauxite
to St. Ann Bauxite of

 



--------------------------------------------------------------------------------



 



its interests in the assets and property of and its interests in the Original
Partnership, as contemplated by the Asset Purchase Agreement; and
     WHEREAS, as a consequence of and in connection with the consummation of the
sale, St. Ann Bauxite and JBM will form a Partnership that will continue the
business and operations of the Original Partnership.
     NOW, THEREFORE, it is hereby mutually agreed as hereinafter set forth:
ARTICLE I
DEFINITIONS
     1.01 Definitions.
     The following terms shall have the following meanings when used in the
Agreement, unless the context shall otherwise require:
          “Affiliate” means any Person that directly or indirectly by whatever
means controls, is controlled by, is under common control with the Person in
question, and in the case of each of St. Ann Bauxite and the Partnership, shall
include each of Century Aluminum Company and Noranda Aluminum, Inc. and their
subsidiaries (including Gramercy Alumina LLC).
          “Agency Agreement” means an agreement in the form attached hereto as
Exhibit E, as the same may be supplemented and amended from time to time.
          “Agency Lands” means Land acquired after the date hereof for and in
the name of the Government as contemplated in Section 3.04(b), for so long as it
is in the possession of the Partnership in accordance with the Agency Agreement.
          “Bauxite,” whether used in capitalized or uncapitalized form, means
those aluminous laterites containing hydrated aluminum oxide which are capable
of being processed and manufactured into alumina in an efficient manner.
          “Bauxite Reserves Requirement” shall have the meaning specified in
Section 3.01(b).
          “Century Aluminum Company Undertaking” means an undertaking in the
form attached as Exhibit F.
          “Dollars” and the sign “$” mean United States Dollars.
          “Effective Date” means the date specified in Section 15.01 of this
Agreement for commencement of the term of this Agreement.

-2-



--------------------------------------------------------------------------------



 



          “GOJ Lands” means land owned by the Government on the date of this
Agreement and identified in Schedule 3.03(a), for so long as it is in the
possession of the Partnership in accordance with the Agency Agreement.
          “Government of Jamaica Undertaking” means an undertaking in the form
attached as Exhibit H.
          “Gramercy Plant” means the alumina refining facility located in
Gramercy, Louisiana, United States of America, that Kaiser Aluminum has agreed
to sell and Gramercy Alumina LLC has agreed to purchase pursuant to the Asset
Purchase Agreement.
          “Implementing Documents” means each and all of those agreements,
leases and other documents, forms of which are set forth in Exhibits A through H
to this Agreement.
          “Jamaican Dollar” and “J $” mean Jamaican Dollars.
          “Lands” mean lands and rights and interests therein, that are included
in a St. Ann Mining Lease.
          “Management Agreement” means an agreement in the form attached hereto
as Exhibit C, as the same may be supplemented and amended from time to time.
          “Mining Agreement” means an agreement in the form attached hereto as
Exhibit D, as the same may be supplemented and amended from time to time.
          “Mining Lease” means a Special Mining Lease in the form attached
hereto as Exhibit A-1, as such mining lease may be supplemented and amended from
time to time.
          “MT” means a unit of metric weight of 1,000 kilograms.
          “New Mining Lease” means any Special Mining Lease granted by the
Government to St. Ann Bauxite after the Effective Date pursuant to the terms of
the Mining Lease and/or this Agreement, as the same may be supplemented and
amended from time to time.
          “Noranda Aluminum, Inc. Undertaking” means an undertaking in the form
attached as Exhibit G.
          “Partner” means either of JBM or St. Ann Bauxite, in such Person’s
capacity as a partner in the Partnership, or any of its successors and permitted
assigns in such capacity.
          “Partnership” means the Partnership organized and operated pursuant to
the Partnership Deed.
          “Partnership Deed” means a Deed of Partnership in the form attached
hereto as Exhibit B, as the same may be supplemented and amended from time to
time.

-3-



--------------------------------------------------------------------------------



 



          “Person” means any individual, partnership, committee, association,
corporation, unincorporated organization, trust or government or political
subdivision thereof or any other body of persons, natural or juridical.
          “Reserve Map” means the map annexed as Exhibit A1 to the Mining Lease.
          “Special Reserves Map” means the map annexed hereto as Exhibit A-2.
          “St. Ann Mining Lease” means, collectively, the Mining Lease and the
New Mining Leases.
ARTICLE II
CERTAIN IMPLEMENTING MATTERS
     2.01 Implementing Agreements.
     In implementation of certain of the provisions of this Agreement, and other
understandings, the parties have agreed that they will execute, or will cause to
be executed, in accordance with the provisions of Section 15.02, the following
agreements in the forms attached hereto:
          1) the Mining Lease from the Government to St. Ann Bauxite, attached
hereto as Exhibit A-1;
          2) the Partnership Deed between JBM and St. Ann Bauxite, attached
hereto as Exhibit B;
          3) the Management Agreement between the Partnership and St. Ann
Bauxite, attached hereto as Exhibit C;
          4) the Mining Agreement among the Partnership, JBM and St. Ann
Bauxite, attached hereto as Exhibit D;
          5) the Agency Agreement among the Commissioner of Lands, JBM, St. Ann
Bauxite and the Partnership, attached hereto as Exhibit E;
          6) the Century Aluminum Company Undertaking, attached hereto as
Exhibit F;
          7) the Noranda Aluminum, Inc. Undertaking, attached hereto as
Exhibit G; and
          8) the Government of Jamaica Undertaking, attached hereto as
Exhibit H.
     2.02 Certain Statutory Designations.
     With effect from the Effective Date, St. Ann Bauxite shall be declared a
“Recognised Bauxite Producer” in accordance with Bauxite and Alumina Industries
(Encouragement) Act

-4-



--------------------------------------------------------------------------------



 



(hereafter referred to as the “Encouragement Act”) and a “Bauxite Producer” and
an “Associated Producer” in accordance with the Bauxite and Alumina Industries
(Special Provisions) Act.
     2.03 Publication of Orders and Amendment of Acts.
     The Government undertakes to make and publish all necessary orders
consistent with this Agreement including designations under the Bauxite and
Alumina Industries (Encouragement) Act and the Bauxite and Alumina Industries
(Special Provisions) Act.
     2.04 Managing Partner.
     The Government will join with St. Ann Bauxite in procuring that the
Partnership appoints, and the Government will procure that JBM concurs and
agrees to the appointment of, St. Ann Bauxite to be the Managing Partner of the
Partnership on the terms contained in the Management Agreement.
     2.05 Substitution of Rights of Others.
     The Government agrees that if it extends to any other bauxite producer a
fiscal regime which in any respect is more favourable to such producer than the
fiscal regime provided in this Agreement, then if St. Ann Bauxite so requests,
this Agreement will be amended, retroactively if necessary, so that St. Ann
Bauxite will be on a basis no less favourable than such producer. The provisions
of this section shall not apply in the event of the Government agreeing to grant
to any other bauxite producer special benefits on account of circumstances
applicable to that producer and such circumstances are temporary in nature, or
in the opinion of the Government warrant special treatment in the national
interest.
     2.06 Investment Arrangements.
     The Government will give such reasonable assistance as is needed to enable
St. Ann Bauxite or its shareholders to obtain from any agency or department of
any government other than the Government any investment or similar guarantees
that may be sought by or for the benefit of St. Ann Bauxite with respect to this
Agreement. The foregoing shall not be construed as affecting the authority of
the Partnership’s executive committee or the Partners in respect of activities
by the Partnership.
ARTICLE III
BAUXITE RESERVES; LANDS
     3.01 Bauxite Reserves.
          (a) In accordance with Section 15.02, the Government is granting to
St. Ann Bauxite on the date hereof, the Mining Lease (i) for the lands outlined
in the Reserve Map (being lands that are estimated by the Commissioner of Mines
to contain mineable bauxite reserves of a quantity and quality sufficient to
satisfy the bauxite production requirement of St. Ann Bauxite at its current
production rate of 4,500,000 dry MT per year (the “Bauxite Reserves
Requirement”)) and (ii) which is for a term ending on its anniversary in 2030.
The understandings between the

-5-



--------------------------------------------------------------------------------



 



parties with respect to the availability of bauxite reserves are set forth in
the Mining Lease and in this Article. The Government undertakes that nothing
done by it will adversely affect the availability of the bauxite reserves to be
included in the Mining Lease or any New Mining Lease, except as otherwise
contemplated in Section 3.02(a).
          (b) In the event that St. Ann Bauxite’s customer requirements
increase, including its customers that are its Affiliates, or the Partners
expand the Partnership’s bauxite producing operations, the Government agrees to
assess the feasibility of granting a New Mining Lease and St. Ann Bauxite and
the Government agree to cooperate to define and select specific areas of
bauxite-bearing lands for inclusion in such New Mining Lease, taking into
account availability, quality, location and the other factors bearing on the
costs.
          (c) Prior to the third anniversary hereof, St. Ann Bauxite and the
Commissioner of Mines or his agent shall assess whether the lands that are the
subject of the Mining Lease granted pursuant to Article 3.01(a) contain a
sufficient quantity or quality of mineable bauxite to satisfy the Bauxite
Reserves Requirement. In the event that it is mutually determined that the said
lands do not contain a sufficient quantity or quality of mineable bauxite to
satisfy the Bauxite Reserves Requirement, then as provided in the Mining Lease
the Government shall modify the Mining Lease or grant a New Mining Lease by
adding thereto additional bauxite reserves. The additional reserves shall be
taken from lands identified as Blocks 12 and 13 on the Special Reserves Map. The
additional lands required to meet the Bauxite Reserves Requirement shall be
taken firstly from lands contained in Block 12 and thereafter from lands
contained in Block 13.
     3.02 Mining Lands Adjustment Provisions.
          (a) In the event that the Government elects in the national interest
to develop any Lands for a major non-bauxite mining project it shall so notify
St. Ann Bauxite, specifying the Lands which are to be surrendered to it. As soon
as practicable after receipt of such notice, St. Ann Bauxite shall surrender
such Lands to the Government in exchange for the receipt by St. Ann Bauxite of:
               (i) a modification of the Mining Lease or a mining lease granted
by the Government to St. Ann Bauxite on the same terms as the mining lease under
which St. Ann Bauxite was entitled to mine the surrendered Lands, for the
purpose of mining bauxite in, under or upon such additional lands as close as
possible to and accessible to the Lands as are estimated by St. Ann Bauxite and
the Commissioner of Mines or his duly authorized agent to contain mineable
bauxite reserves of an amount and quality approximately equivalent to those
contained in the Lands being surrendered under this Section; and
               (ii) reasonable compensation for any disturbance of passageways,
works, buildings or other properties which belong to St. Ann Bauxite, the
Partnership or any or their agents or contractors.
          (b) If pursuant to the provisions of this Section 3.02, the Government
is required to modify the Mining Lease or grant to St. Ann Bauxite a mining
lease over additional

-6-



--------------------------------------------------------------------------------



 



lands in substitution for any Lands being surrendered, St. Ann Bauxite may
refuse such modification or mining lease and the Government shall thereupon be
relieved of its obligation to grant the mining lease. St. Ann Bauxite shall not
as a result of such refusal be precluded in any way from receiving additional
mining leases pursuant to Clause 2 of the Special Conditions of the Mining Lease
or the corresponding provisions of any other St. Ann Mining Lease.
     3.03 Access to and Use of Lands.
          (a) The Government shall grant to the Partners and the Partnership
possession of the GOJ Lands and the Agency Lands in order to conduct mining
operations and other activities related to the mining of bauxite; provided that
the Government’s obligations to grant possession of Agency Lands is subject to
the provisions of Section 3.04 and the Agency Agreement. Lands made available by
the Government under this Section 3.03(a) shall be on the following terms:
               (i) Annual rent (dedication and depletion) shall be paid annually
in advance starting on the Effective Date and thereafter on each anniversary
thereof during the term of this Agreement. The rent (dedication and depletion)
shall be computed as set forth on Schedule 3.03(a)(i), it being understood that
for each year, the dedication and depletion fees shall be calculated in
accordance with the current formula (as set forth on Schedule 3.03(a)(i)) save
and except that the formula shall be amended so that the “New Acreage” (or “NA”)
component of the formula is excised from the formula.
               (ii) Insofar as the Partnership and the Partners will fund all
costs, expenses, charges and expenditures included as Land Lease Fees in the
Mining Charges pursuant to the Mining Agreement, no further rents will be owed
directly to the Government in respect of the Agency Lands.
          (b)    (i) Agency Lands shall be made available to the Partnership for
resettlement purposes upon payment to the Government by the Partnership of
one-third of the acquisition cost therefor. The parties shall cause to be
prepared such documentation as may be required.
               (ii) GOJ Lands may be made available for resettlement purposes on
such payment and other terms as are mutually agreed between the Government and
the Partnership.
          (c) The Government covenants with St. Ann Bauxite that, subject to
applicable laws governing mining, the Government shall not disturb, interfere
with, or interrupt the Partnership’s or any third party’s enjoyment and
possession of any Land that is in the Partnership’s possession pursuant to
Section 3.03(a) or (b) or has been transferred or conveyed to a third party
pursuant to Section 3.04(b).
          (d) The Partners or the Partnership shall deliver possession of
parcels of GOJ Land and Agency Land to the Government by way of notification and
delivery of the corresponding Certificates of Title issued to the Government
upon the earliest of the following events: (i) thirty days after the date of the
issue by the Commissioner of Mines of a certificate to the effect that every
acre mined within that parcel of land has been duly restored in accordance

-7-



--------------------------------------------------------------------------------



 



with applicable laws and regulations; or (ii) thirty days after the date on
which the Partnership notifies the Commissioner of Mines that no mining
operations have been or are intended to be carried out on land; or (iii) thirty
days after the date of surrender by St. Ann Bauxite or the Partnership of the
St. Ann Mining Leases; or (iv) in the event that a certificate of title is not
available within the applicable thirty-day period under clause (i), (ii) or
(iii) above, within such later time period as shall be agreed by the parties;
provided that, subject to the payment required under Section 3.03(b), the
Partners and the Partnership shall not be obligated to so deliver to the
Government any Agency Land which they notify the Government within the time
period specified in the applicable clause above that they propose to retain for
resettlement or possible resettlement use.
          (e) The Partners and the Partnership shall continue to have the right
to use any road or passageway constructed on Lands for so long as the same is
reasonably required for use by the Partnership in connection with its mining
operations.
          (f) If the Government uses or develops, or permits anyone to use or
develop any GOJ Lands or Agency Lands in the possession of the Partnership, by
building or erecting any structures thereon which increase the cost to the
Partnership of mining the bauxite therefrom, the Government will bear such
increased cost.
          (g) In accordance with the provisions of the Mining Act, the Mining
Regulations, the Encouragement Act, the Bauxite Industry (Declaration of
Recognized Producer) (St. Ann Bauxite Limited) Order 2004 and any other
statutory provision, regulation or order and as provided in Section 3.03(h)
below, the Partnership and the Partners shall have, and be under, an obligation
to maintain in agricultural or pastoral productivity, and to pay the costs or
expenses of such agricultural or pastoral maintenance, productivity or
development of the Lands, during any period when the Partners or Partnership is
in occupation or possession of such Lands.
          (h) If, during the period when the Partnership is in possession of any
parcel of Land pursuant to the terms of this Agreement, the Partnership is not
actually carrying on mining activities on such Land or is not developing or
using such Land for resettlement purposes, the Partnership shall use its best
efforts consistent with the best interests of its bauxite mining operations, to
use, administer and manage such Land in its possession for agricultural,
pastoral or other productive purposes in accordance with applicable law, and the
Partnership shall be entitled to sublease the whole or any part of such Land for
agricultural pastoral or other productive use on such terms and conditions as
St. Ann Bauxite determines are appropriate under the circumstances.
          (i) The obligations of St. Ann Bauxite with respect to the
restoration, reclamation and rehabilitation of the Lands shall be those
contained in the Bauxite Industry (Declaration of Recognized Producer) (St. Ann
Bauxite Limited) Order 2004, which order shall, except as provided herein,
continue to be in effect for the term of this Agreement, provided that amounts
payable to the Government in lieu of restoration shall be as provided in the
Mining Regulations, as amended from time to time.
          (j) As long as any St. Ann Mining Lease remains in force, St. Ann
Bauxite and the Partnership, and their contractors, servants and agents shall,
subject to the provisions of

-8-



--------------------------------------------------------------------------------



 



the Mining Act, be entitled, with or without workmen, vehicles, equipment or
machines, to free access and entry to any or all of the Lands and shall be at
liberty to survey the whole or any part thereof, to sink shafts and drill holes
thereon, to prospect thereon and to take and remove all such samples of ore
and/or soil as they may deem necessary to test the mineral bearing qualities of
such Lands. In the event that they drill holes or shafts, they shall fill such
holes or shafts upon completion.
          (k) St. Ann Bauxite and the Partnership shall be entitled, without
being required to make any application under Section 59 of the Mining Act to all
rights of passageway as it may consider necessary or desirable for or incidental
to any of its mining operations over any or all of the GOJ Lands or Agency
Lands.
     3.04 Acquisition and Disposition of Lands.
          (a) During the term of this Agreement, and subject to the other
provisions of this Agreement and to the Agency Agreement, St. Ann Bauxite and
JBM shall have the right, at their or the Partnership’s cost and expense, to
acquire, lease and dispose of lands for the purposes of the activities and
operations in Jamaica of the Partnership, including Lands and other lands as may
be necessary or desirable for roadways, passageways, cableways and other
infrastructure and support facilities or for housing and recreational facilities
for employees.
          (b) All Lands acquired by the Partners or the Partnership for mining
and related purposes, such as access roads and cableways shall be acquired for
and in the name of the Government, in accordance with the Agency Agreement; it
being understood that Lands being acquired solely for immediate assignment or
other conveyance to third parties or resettlement purposes, for support
facilities or for housing and recreational facilities for employees shall not be
so acquired under the Agency Agreement.
          (c) None of the Partners nor the Partnership shall have any authority
to dispose of any GOJ Lands or Agency Lands. The foregoing prohibition shall not
be construed as affecting the parties rights and obligations under
Section 3.03(b).
          (d) The Government shall cooperate with the Partners and the
Partnership to such extent as may be or become necessary in any proceeding
required to be taken by or taken against them or the Partnership in connection
with or arising out of the use by the Partnership of GOJ Lands or Agency Lands
made available by the Government pursuant to Section 3.03(a), but all costs and
expenses, including legal fees, and damages, to the extent of St. Ann Bauxite’s
liability therefor, if any, shall be paid and borne by St. Ann Bauxite, and St.
Ann Bauxite hereby agrees to indemnify and save harmless the Government from all
liability for the payment of such costs, expenses and all other outgoings which
may from time to time be incurred or imposed on the Government in respect
thereof.

-9-



--------------------------------------------------------------------------------



 



ARTICLE IV
EXPANSION BY THE GOVERNMENT
     4.01 Expansion by the Government.
          (a) The Government will be entitled to expand production of bauxite by
the Partnership. It, however, will be responsible for providing all funds
necessary to finance any necessary acquisition of additional facilities and for
obtaining mining leases for bauxite reserves for the expanded production. The
Government will take for its own use or sale all bauxite produced as a result of
such expansion of production at a mining charge determined in the same manner as
the mining charge paid by St. Ann Bauxite. If the Government expands production
of the Partnership, the Government will pay St. Ann Bauxite an annual charge for
use of St. Ann Bauxite’s share of the Partnership’s assets computed in the same
manner as the charge paid by St. Ann Bauxite to JBM under the Partnership Deed,
in proportion to the total amount of bauxite produced.
          (b) In the event that the Government expands production, this
Agreement and the Implementing Documents will be revised as necessary to reflect
the agreement between the Government and St. Ann Bauxite with respect to
expansion.
ARTICLE V
INCOME TAX
     5.01 Tax Rate; Application.
          (a) St. Ann Bauxite shall be subject to income tax and shall make
provisional and final payment of any amounts owed in accordance with the Income
Tax Act of Jamaica, save and except as otherwise provided in this Article V.
          (b) The fiscal regime in this Agreement is agreed to on the basis that
the maximum rate of income tax applicable to St. Ann Bauxite shall be 33.3%.
          (c) The Partnership shall not be treated as a taxpayer nor as having
profits subject to income tax.
          (d) St. Ann Bauxite shall submit certified copies of financial
statements, balance sheets and operating statements of the Partnership for each
calendar year to the Commissioner responsible for Income Tax within sixty
(60) days after the end of such calendar year.
     5.02 Sales Revenue.
          (a) For the purpose of arriving at taxable income, (i) St. Ann
Bauxite’s revenues from sales and shipments of bauxite to customers that are not
Affiliates of St. Ann Bauxite shall be recognized at the actual contract price
for such sales; and (ii) St. Ann Bauxite’s revenues from sales and shipments of
bauxite to customers that are Affiliates of St. Ann Bauxite shall be recognized
at the market price for such sales (the “Market Price”).
          (b) For purposes of clause (ii) of Section 5.02(a) above, the parties
have agreed that the market price for sales of bauxite from and after the
Effective Date through December 31, 2005 is US$[***] per dry MT. Starting no
later than July 1, 2005, the parties will negotiate in good faith to agree on
the applicable Market Price for periods after December 31,

-10-



--------------------------------------------------------------------------------



 



2005. If ninety (90) days after commencement of any such negotiations the
parties are unable to agree on an applicable price, they will jointly appoint an
independent expert to determine the price, based on the parties’ respective
proposals. In the absence of agreement as to an independent expert, either party
may request that such expert be appointed by the President for the time being of
the International Chamber of Commerce. Until the Market Price for periods after
December 31, 2005 is determined in accordance with the foregoing, such Market
Price shall be deemed to be US$[***] per dry MT escalated or reduced by the
percentage that an increase or decrease has occurred in the U.S. Department of
Labor Bureau of Labor Statistics U.S. Producers Price Index for Industrial
Commodities (“Index”) for the average of the monthly Indices of the calendar
year in which shipments of bauxite are made, as compared to the average of the
monthly Indices which were in effect for the calendar year 2004.
     5.03 Expenses.
     For the purpose of arriving at taxable income for any calendar year, St.
Ann Bauxite’s deductible expenses shall be the total of (a) (i) all of its
operating costs for mining and related purposes, including all direct land
acquisition, rental, mining, reclamation, resettlement, transportation,
railroading, processing, drying, shipping and administrative costs, plus (ii)
depreciation (being initial and annual allowances determined in accordance with
the First Schedule to the Income Tax Act), for that year, which amounts in this
clause (a) shall include the total amount of mining charges charged to St. Ann
Bauxite by the Partnership under the Mining Agreement (including the Land Lease
Fees component thereof); and (b) all other costs, charges and expenses incurred
in connection with St. Ann Bauxite’s bauxite mining and related activities,
which shall be deemed to include, but shall not be limited to, bauxite
royalties, the asset usage fee under Section 17.03 of the Partnership Deed,
demurrage, and such management fees and other expenses incurred in respect of
services provided by Affiliates of St. Ann Bauxite, but subject to the proviso
in Section 8.05 of the Management Agreement.
     5.04 Form of Payment of Taxes.
     The income tax payable by St. Ann Bauxite in Jamaica shall be payable in
United States dollars to such bank or banks in the United States of America or
Jamaica as may be designated by the Government, and accordingly all books,
records and statements, including computations for income tax, shall be kept and
made in United States dollars and shall be open to inspection by the
Commissioner responsible for Income Tax.
     5.05 Tax on Dividends and other Payments.
     Notwithstanding any other provision in this Article V, no withholding tax
of any nature will be required on dividends or other branch profit remittances
by St. Ann Bauxite to the recipient thereof to the extent such dividends or
other remittances are not taxable by the jurisdiction where such recipient is
domiciled or resident.
     5.06 Connected Persons.
          (a) Any St. Ann Bauxite connected person (as defined in the Income Tax
Act) which engages in any transactions or dealings with St. Ann Bauxite or the
Partnership which give rise to business profits in Jamaica shall not be subject
to any Jamaican income tax so long as

-11-



--------------------------------------------------------------------------------



 



such connected person does not have a permanent establishment (as defined in any
of the Treaties referred to in Section 5.06(b) below) in Jamaica.
          (b) For the purpose of this Agreement, the term “business profits”
shall have the same meaning as that contained in Article 7 of the Double
Taxation Treaty between Jamaica and the United States of America dated
December 29, 1981, as in effect for taxable years beginning on or after
January 1, 1982 (hereinafter referred to as the “U.S. Treaty”).
          (c) Notwithstanding the preceding Section 5.06(b), both parties agree
that in no event shall the occurrence of any acts, transactions or dealings by
or on behalf of a St. Ann Bauxite connected person in pursuance of this
Agreement or any Implementing Document, while the fiscal provisions of this
Agreement are in effect, solely by themselves cause any such St. Ann Bauxite
connected person to be treated as having a permanent establishment in Jamaica.
     5.07 Double Taxation.
     In the event of double taxation arising from actions by Jamaica or any
other jurisdiction with respect to any of the matters covered by this Agreement,
then St. Ann Bauxite may, subject to the provisions of any applicable income tax
treaty which includes provisions for relief from double taxation, request a
review and discussion of the action giving rise to such double taxation and the
Government shall take such reasonable action as the parties hereto may deem
proper and appropriate in the circumstances to endeavour to avoid or reduce such
double taxation. Nothing contained in this Section shall expressly or by
implication create any obligation on the part of the Government to waive, reduce
or remit in whole or in part any tax provisions which St. Ann Bauxite shall have
paid or shall be liable to pay under the fiscal regime provisions of this
Agreement.
ARTICLE VI
PRODUCTION LEVY
     6.01 Production Levy.
          (a) St. Ann Bauxite will pay to the Government an extraction tax to be
known as the bauxite production levy (the “Production Levy”) in respect of its
share of all bauxite or laterite extracted or won from the St. Ann Mining Lease
in each calendar year, but for administrative convenience, the amount of
Production Levy payable shall be determined on the basis of the bauxite actually
shipped (i.e. exported) expressed in MT as hereinafter provided for the calendar
year. To the extent that bauxite mined is transferred or sold to the Government,
Production Levy shall be paid by the party on whose behalf the bauxite is
actually being shipped (exported). The Production Levy payable by St. Ann
Bauxite shall be calculated and paid in U.S. Dollars.
          (b) As used in this Section 6.01:
               (i) The term “Bauxite Shipments” shall mean the bauxite actually
shipped in such calendar year expressed in MT determined by using methods
verifiable to the Government.

-12-



--------------------------------------------------------------------------------



 



               (ii) The term “LMEP” shall mean the average of the three months
seller price for 99.7 percent purity aluminum in U.S. Dollars per Metric Ton
quoted by the London Metal Exchange as published in Metal Bulletin under the
caption “Metal Bulletin (month) Averages” in the section “London Metal Exchange
high, low and average (month) (days)” in the column “(month) Average” for the
calendar year in question. In the absence of an LMEP, St. Ann Bauxite and the
Government will negotiate toward agreeing on a mutually acceptable alternative
pricing mechanism. In the event the parties fail to reach an agreement within
sixty (60) days of either party having notified the other to enter into
discussions to agree to an alternative pricing mechanism, then the Chairman of
the London Metal Exchange in London, U.K. or his nominee shall be requested to
select a suitable reference in lieu thereof and/or appropriate amendment to the
terms of this Section 6.01(b)(ii). The decision of the Chairman or his nominee
shall be final and binding on the parties.
          (c) Production Levy Formula:
               (i) The Production Levy payable with respect to each calendar
year that this Section 6.01 is in effect shall be an amount equal to the LMEP
Price multiplied by Bauxite Shipments.
               (ii) The minimum Production Levy per MT is determined at an LMEP
of U.S. $[***] per Metric Ton and shall escalate from U.S. $[***] per Metric Ton
in direct proportion to increases in LMEP.
          (d) St. Ann Bauxite shall have no obligation to pay any minimum amount
of Production Levy with respect to any calendar year except as required pursuant
to, and subject to the terms of this Section 6.01 with respect to actual Bauxite
Shipments.
          (e) Except as hereinafter provided, St. Ann Bauxite will pay the
Production Levy on all bauxite and laterite extracted or won by St. Ann Bauxite
in each calendar year in monthly installments within fifteen (15) days after the
end of each calendar month. However, for administrative convenience, such
Production Levy installments will be calculated (1) on the basis of total
bauxite shipped by St. Ann Bauxite during the period from January 1 of each
calendar year to the end of the month (during such calendar year) for which the
payment is due, (2) using a provisional Production Levy rate equivalent to the
basic rate referred to in the Bauxite (Production Levy) Act as gazetted from
time to time, and (3) after subtracting the sum of all monthly installments of
Production Levy previously paid with respect to such calendar year period.
          (f) The quarterly statements of prices for primary aluminum required
to be filed by St. Ann Bauxite under Section 4(2) of the Bauxite (Production
Levy) Act, shall be prepared in aggregate form (reflecting gross sales revenues
and tonnages) consistent with the definition of LMEP in Section 6.01(b)(ii)
above.
     6.02 Notwithstanding the foregoing, the Government agrees that it shall,
given the special circumstances herein, temporarily grant to
St. Ann Bauxite a [***]% waiver of the

-13-



--------------------------------------------------------------------------------



 



payment of any and all such Production Levy for the period from the Effective
Date through December 31, 2007.
ARTICLE VII
ROYALTIES
     7.01 Royalties.
     During the term hereof the total royalty payable under the Mining Act or
the Mining Regulations, as amended from time to time, by St. Ann Bauxite to any
Person for the mining of bauxite shall be at the rate of U.S. $1.50 per dry MT
of monohydrate bauxite shipped and U.S. $2.00 per dry MT of trihydrate bauxite
shipped; provided that during any period when the Production Levy is payable by
St. Ann Bauxite, the royalty shall be at the rate of U.S. $0.50 per dry MT. Such
royalty shall be paid in United States dollars.
     7.02 Monohydrate Levels.
     For the purposes of this Article VII, an MT of monohydrate bauxite shall be
deemed to mean an MT of bauxite whose monohydrate content is 3% or higher
whereas an MT of trihydrate bauxite shall mean an MT of bauxite whose
monohydrate content is less than 3%. It is however agreed that verification of
bauxite monohydrate content, for the purposes of this provision, shall be
conducted on a shipment basis and certified in accordance with the procedures
set out in Schedule 7.02 hereto.
ARTICLE VIII
OTHER TAXES AND CHARGES
     8.01 Other Taxes and Charges.
     During the term of this Agreement, the Government shall indemnify and save
St. Ann Bauxite harmless from any obligation to pay or liability for any further
taxes or other government impositions of whatever kind or nature on, or in
connection with, St. Ann Bauxite’s and the Partnership’s bauxite mining
enterprise in Jamaica, either directly or indirectly, except that St. Ann
Bauxite shall be liable to pay all taxes or other government impositions of
whatever kind or nature, which are now or may hereafter be imposed and which are
of general application in Jamaica and are not applied in a discriminatory manner
to St. Ann Bauxite as a recognised bauxite producer, provided however that this
provision shall not apply to those taxes or other government impositions for
which specific and separate limitations are contained elsewhere in this
Agreement.
     8.02 Property Tax.
          (a) For the purposes of property tax, the valuation of lands
containing minerals which belong to the Government by virtue of the Minerals
(Vesting) Act or any other present or future Act shall not take into account the
presence of the said minerals.

-14-



--------------------------------------------------------------------------------



 



          (b) Neither St. Ann Bauxite nor the Partnership shall be liable to pay
a higher rate of property tax on lands owned by St. Ann Bauxite or the
Partnership or leased to either of them, nor shall the value of any property so
owned or occupied by either of them for the purposes of its bauxite mining
operations be assessed on a basis different from that used for other land owners
engaged in industrial or commercial operations.
          (c) The Partners or the Partnership shall be liable to pay such
property taxes, rates and other outgoings in respect of the Lands that, under
applicable law, are payable with respect to periods during which they or it are
in possession thereof.
     8.03 Customs Duties and Other Similar Impost.
          (a) No tonnage tax, consumption duty, customs duty or other similar
impost shall be payable by St. Ann Bauxite or the Partnership or, pursuant to
Section 4(3) of the Encouragement Act by the holder of a contract with St. Ann
Bauxite, in respect of any of the articles referred to in Sections 4 and 7 of
the Encouragement Act, any items necessary for the repair, maintenance or
restoration of those items specified in Part 1 of the Schedule to the said Act,
during applicable periods mentioned in said Act, or in respect of any such
articles or items imported during such period or any extension thereof; and
          (b) No excise duty shall be payable by St. Ann Bauxite or the
Partnership or, pursuant to Section 8(3) of the said Act by the holder of a
contract with St. Ann Bauxite or the Partnership, on any of the articles
referred to in Section 8 Subsections (1) and (3) of such Act during the period
described in Section 15.01(a) or any extension thereof.
          (c) All documents used in connection with the importation into Jamaica
of any of the articles referred to in Subsection 1 of Sections 4 and/or 7 of the
Encouragement Act shall be exempt from additional Stamp Duty.
          (d) St. Ann Bauxite shall pay and advance to the Government and its
agencies all taxes, duties, charges or similar imposts, including but not
limited to transfer taxes, stamp duty, and registration fees, which are payable
under applicable laws in respect of its acquisition of Kaiser Bauxite’s
undivided interest in the assets, property and in the Original Partnership under
the terms of the Asset Purchase Agreement. St. Ann Bauxite will indemnify JBM
against the payment of any such taxes, duties, charges or similar imposts which
may be raised against it by virtue of being a member of the Original Partnership
or the Partnership.
     8.04 Consultation on Extension of Fiscal Regime.
     The provisions of Articles V, VI, VII and VIII shall become effective as of
the Effective Date and shall govern the period from the Effective Date through
December 31, 2005. Starting not later than July 2005 and during succeeding
months, the Government and St. Ann Bauxite will have further discussions with a
view to establishing an appropriate fiscal regime for such period or periods
commencing January 1, 2006 as may be agreed between the parties; provided,
however, that in the event such a fiscal regime is not agreed upon by the
parties, the provisions of Articles V, VI, VII and VIII, as same may be amended
from time to time by agreement between the parties, shall be extended unless and
until the parties shall have reached agreement on such a fiscal regime.

-15-



--------------------------------------------------------------------------------



 



ARTICLE IX
(INTENTIONALLY OMITTED)
ARTICLE X
MINIMUM PRODUCTION REQUIREMENTS
     10.01 Minimum Production Requirements.
     The minimum production requirements for St. Ann Bauxite set forth in the
Bauxite (Production Levy) Act and the Mining Act for each calendar year shall be
subject to the following exceptions:
          (a) If force majeure conditions, as defined in Section 14.01, occur
which affect operations of the Partnership or St. Ann Bauxite, or an Affiliate
of the Partnership or St. Ann Bauxite, and which prevent, curtail or delay the
Partnership or St. Ann Bauxite from meeting the yearly minimum tonnage
requirements for any such calendar year, St. Ann Bauxite shall be relieved from
the obligation to meet such yearly minimum production requirements to the extent
necessary as a result of the occurrence of such conditions. St. Ann Bauxite will
promptly inform the Government by written notice of the occurrence of such
conditions, which notice shall also include St. Ann Bauxite’s best estimate at
that time of the probable extent to which St. Ann Bauxite will be prevented from
meeting the minimum tonnage requirements for such calendar year. In such case,
St. Ann Bauxite will keep the Government fully informed and submit revised or
confirmatory estimates from time to time as the case may require.
          (b) If, at any time, market conditions require a world-wide or
regional reduction in requirements of bauxite or alumina by St. Ann Bauxite,
Century Aluminum Company or Noranda Aluminum, Inc. in any calendar year, then,
after written notice to that effect from St. Ann Bauxite, Century Aluminum
Company or Noranda Aluminum, Inc. is given to the Government, the parties will
promptly begin discussions concerning the minimum tonnage to be established by
the Government and made applicable to the Partnership for such year, taking into
account Jamaica’s actual share of the supply of bauxite or alumina for the
Century Aluminum Company system or Noranda Aluminum, Inc. system, as applicable,
from all sources.
ARTICLE XI
GOVERNMENT OPTION FOR UNUSED CAPACITY
     11.01 Option to Government.
          (a) Subject as hereunder provided, the parties hereto agree that
mining operations of the Partnership shall at all times be operated at the full
capacity of the Bauxite Reserves Requirement. Compliance by St. Ann Bauxite with
its obligations under Section 11.01(b) below shall be deemed to constitute
compliance with this Section 11.01(a).

-16-



--------------------------------------------------------------------------------



 



          (b) Recognising the economic advantages of conducting mining
operations at the highest effective operating rate, the parties agree that the
Partnership shall direct the Managing Partner to achieve such highest effective
operating rate as is consistent with operating considerations including safety,
quality, environment, consumption of raw material and operating supplies and
other similar factors and conditions as they exist from time to time.
          (c) The Government or any of its agencies shall have the right from
time to time to any unused capacity, paying to St. Ann Bauxite therefor the
amount provided in Section 11 .02(b)(i) hereof.
          (d) Production at the mining facility may be reduced if:
               (i) production is not required by St. Ann Bauxite; and
               (ii) the Government has not elected to purchase the unused
capacity as hereinafter provided.
     11.02 Establishing and Paying for Shortfall.
          (a) St. Ann Bauxite shall declare to the Government or its appropriate
agency not later than the 10th day of October in each year during the
continuance of this Agreement the then capacity of the mining operations and the
quantity of bauxite which it does not require for the succeeding calendar year.
The Government shall be entitled at any time up to and including the 31st of
December in such year to notify St. Ann Bauxite in writing of the amount of such
excess capacity which it requires. Subject to force majeure, St. Ann Bauxite
shall be obliged to produce the amount so required and the Government shall be
entitled to such amount and required to take the same during the succeeding
calendar year. The Government shall be entitled to take the same quantity for
each year of a three year contract if it reasonably demonstrates to the
satisfaction of St. Ann Bauxite that a three year contract is necessary for it
to sell such bauxite. If at any time whether before or after the Government
notifies St. Ann Bauxite of the amount of the excess capacity which it requires,
St. Ann Bauxite informs the Government that it considers it can sell or
otherwise utilise what it had previously designated as excess capacity or any
part thereof and if at such time Government has not sold such amount or is not
then negotiating for the sale thereof and has not reached a stage that it cannot
resile therefrom, the excess capacity notification previously given by St. Ann
Bauxite will be deemed not to have been given, but if St. Ann Bauxite requires
less than the amount of the tonnage that it had previously designated as excess
capacity then the Government shall have the absolute right to accept or reject
St. Ann Bauxite’s request.
          (b) The terms upon which any excess capacity is taken by the
Government shall be as follows:
               (i) The price payable by the Government to St. Ann Bauxite per MT
of bauxite shall be equal to the total of the direct mining costs plus
depreciation for that year, divided by the number of MTs of bauxite produced by
the Partnership during that year.

-17-



--------------------------------------------------------------------------------



 



               (ii) All other terms of sale and purchase for the quantity
accepted by the Government for delivery shall be in accordance with the
provisions, mutatis mutandis, of the Mining Agreement, as if the Government was
named therein in the place of St. Ann Bauxite.
     11.03 Annual Capital Charge.
     St. Ann Bauxite shall pay the asset usage fee required by Section 17.03 of
the Partnership Deed notwithstanding that any bauxite mined by the Partnership
is sold to the Government as herein provided.
     11.04 Further Assurances.
     St. Ann Bauxite agrees to do all acts and to conduct all operations in a
timely manner to efficiently carry out and discharge all of its obligations
under this Article.
ARTICLE XII
APPROVALS AND AGENTS
     12.01 Permits and Approvals.
     The Government will, where the power to do so is vested in the Government
and where the Government has expressly or impliedly undertaken to do so in this
Agreement or any Implementing Document, grant to St. Ann Bauxite and the
Partnership in a timely manner all licenses, permits, authorizations, orders or
such other approvals as are necessary or appropriate to enable St. Ann Bauxite
and the Partnership to perform their obligations and to exercise their rights
under this Agreement or any Implementing Document. In those cases where such
power is not vested in the Government, the Government will give to St. Ann
Bauxite and the Partnership all assistance necessary for St. Ann Bauxite and the
Partnership to obtain in a timely manner all such licenses, permits,
authorizations, orders or such other approvals.
     12.02 Agents and Contractors.
     Without being relieved of any of their respective obligations hereunder,
St. Ann Bauxite and its Affiliates shall have the right to exercise their
respective rights and to perform their respective obligations under this
Agreement through the use of such agents and contractors as they may designate.
ARTICLE XIII
SETTLEMENT OF DISPUTES
     13.01 Settlement of Disputes.
          (a) Any disputes between the parties which may arise from or in
consequence of this Agreement or an Implementing Document, including a breach of
any provision of this Agreement or an Implementing Document, other than disputes
described in Section 13.01(b)

-18-



--------------------------------------------------------------------------------



 



shall, unless settled by mutual agreement of the parties or by conciliation or
arbitration procedures agreed to by the parties, be referred to Jamaican courts
having jurisdiction thereof or to other procedures under Jamaican law for
determination in accordance with the laws of Jamaica.
          (b) Any disputes between the parties hereto which may arise from or in
consequence of Article V, VI, VII, VIII, X or XI or Section 2.02 or 2.05,
including a breach of any provisions of any of such Articles or Sections, and
from any other provisions hereof or thereof which are related to such Articles,
or which involve the validity or binding effect of this Agreement or any
Implementing Document (which validity and binding effect shall be conclusively
presumed), shall, unless settled by mutual agreement of the parties or by
conciliation procedures otherwise agreed to by the parties, be referred for
settlement by arbitration in accordance with Section 13.02 to the exclusion of
any other remedy and as a condition precedent to any action in any court.
          (c) For purposes of this Article the term “parties” shall include the
Government and any agency, instrumentality or subdivision thereof and St. Ann
Bauxite and any Affiliate having rights or obligations under this Agreement or
an Implementing Document.
     13.02 Arbitration Procedures.
          (a) Any dispute described in Section 13.01(b) which shall be referred
for settlement by arbitration shall be referred to an Arbitral Tribunal
consisting of three (3) arbitrators, one arbitrator appointed by each party
hereto and the third arbitrator, who shall be Chairman of the Arbitral Tribunal,
appointed by agreement of the parties. The Chairman shall not be closely
connected with, or have been in the public service of, or be a national of
Canada, the United States of America or Jamaica, and shall be a person of
recognized standing in jurisprudence.
          (b) Either party wishing to institute an arbitration proceeding under
this Section shall address a written notice to that effect to the other party.
Such notice shall designate the place of arbitration and shall contain a
statement setting forth the nature of the dispute and the nature of the relief
sought. The date of such notice shall determine the date of institution of
arbitration under this Section. Pending a decision or award of the Arbitral
Tribunal, continuance of operations or activities shall not prejudice the claim
of either party to the dispute.
          (c) If, within forty-five (45) days after the date of institution of
arbitration under this Section, the parties have not agreed upon the arbitrator
who will be the Chairman, or if either side shall have failed by written notice
to appoint an arbitrator, then such arbitrator or arbitrators or the Chairman
shall be appointed by the President, for the time being, of the Law Society of
England and Wales.
          (d) In case any arbitrator appointed in accordance with this Section
shall fail to accept his appointment, resign, die, otherwise fail or be unable
to act, a successor arbitrator shall be appointed in the same manner prescribed
for the appointment of the arbitrator or Chairman whom he succeeds, and such
successor shall have all powers and duties of his predecessor.

-19-



--------------------------------------------------------------------------------



 



          (e) The place of arbitration shall be that designated in the notice of
the instituting party referred to in Section 13.01(b) unless the other party,
within forty-five (45) days thereof, shall by written notice object to the place
so designated. In the event of such objection, the place of arbitration shall be
Hamilton, Bermuda. The Arbitral Tribunal shall convene at such times as shall be
fixed by the Chairman.
          (f) The Arbitral Tribunal shall decide all questions relating to its
jurisdiction and competence and, subject to the provisions of this Section and
except as the parties shall otherwise agree, shall determine its procedure. All
decisions of the Arbitral Tribunal shall be by majority of the votes of all of
its members.
          (g) The failure of a party to appoint an arbitrator, to appear or to
present its case shall not prevent or hinder the Arbitral Tribunal from dealing
with the questions submitted to it or from rendering an award. The Arbitral
Tribunal shall, if requested by a party to the dispute, determine any incidental
or additional claims or counterclaims arising out of the subject matter of the
dispute or grant provisional relief or issue interlocutory orders to mitigate
damages or prevent irreparable injury.
          (h) The Arbitral Tribunal shall decide all disputes, other than those
covered by Section 13.01(a), in accordance with all applicable rules of law,
including international law, so as to give full force and effect to the spirit
as well as the letter of the applicable provisions of this Agreement and the
Implementing Documents and the intent of the parties as expressed therein.
          (i) An award in writing signed by a majority of the Arbitral Tribunal
shall constitute the award of such Arbitral Tribunal. The award shall deal with
the questions submitted to the Arbitral Tribunal and shall state the reasons
upon which it is based. In the event the decision or award of the Arbitral
Tribunal recognizes that a complainant was justified, provision may be made in
such decisions or award for such reparation as may appropriately be made in
favor of the complainant. Signed counterparts of the award shall be transmitted
by the Arbitral Tribunal to each party. The Arbitral Tribunal shall not publish
its award to third parties without the consent of the parties hereto.
          (j) Each party shall, in good faith, abide by and comply with any
award rendered by the Arbitral Tribunal in accordance with this Section. An
award rendered in accordance with this Section shall be final, conclusive and
legally binding upon the parties to this Agreement and the Implementing
Documents. If, within sixty (60) days after counterparts of the award are
transmitted to the parties, the award shall not be complied with, any party may
enter judgment upon, or institute proceedings to enforce, the award in any court
of competent jurisdiction against any other party, may enforce such judgment by
execution or may pursue any other appropriate remedy or proceeding against such
other party for the enforcement of the award and the provisions of this
Agreement and the Implementing Documents, and the parties, to the extent legally
permitted, expressly and irrevocably waive the right to invoke or avail
themselves of any privilege of or immunity from jurisdiction or the execution or
enforcement of such award or judgment.
          (k) Each party to the dispute shall defray its own expenses in the
arbitral proceedings. The Arbitral Tribunal shall determine the fees and
expenses of its members, the

-20-



--------------------------------------------------------------------------------



 



costs of the arbitral proceedings and how and by whom such fees, expenses and
costs are to be paid. Such decision shall form a part of the award.
     13.03 Continued Effectiveness.
     Notwithstanding the termination or expiration of this Agreement, the
provisions of this Article shall continue in full force and effect with respect
to any arbitration proceedings instituted prior to the expiration of two
(2) years following such termination or expiration.
ARTICLE XIV
MISCELLANEOUS
     14.01 Force Majeure.
          (a) A failure by the Government, or any of its agencies,
instrumentalities or subdivisions, or by St. Ann Bauxite or any of its
Affiliates to carry out any of its or their obligations or to exercise any of
its or their rights under this Agreement shall not be deemed a breach of
contract or waiver of rights if such failure is caused by force majeure. If any
activities or other performance contemplated by this Agreement are delayed,
curtailed or prevented by force majeure, then, anything in this Agreement to the
contrary notwithstanding, the time for carrying out the obligations or
exercising the rights thereby affected shall be extended for a period equal to a
total of the periods during which such causes or their effects were operative.
          (b) For purposes of this Agreement, force majeure shall mean, to the
extent beyond a party’s reasonable control, war, revolution, invasion,
insurrection, civil disorders, acts of God, compliance with laws and orders of
the Jamaican Government or any subdivision thereof, labour disputes or strikes,
or any other condition or circumstance of a similar character or any other cause
beyond the reasonable control of the party whose ability to exercise its rights
or perform its obligations is affected.
          (c) It is understood and agreed that the Government may invoke an act
of its governmental authority, including the adoption or issuance of laws and
orders, as force majeure only if such act does not have as one of its principal
purposes the frustration of any right or obligation under this Agreement.
          (d) The party whose ability to exercise its rights or to perform its
obligations is affected by force majeure shall notify the other party in
writing, stating the cause, and the parties shall use their commercially
reasonable efforts to remove such cause; provided, however, that no party shall
be obligated to resolve or terminate any disagreement with third parties,
including labor disputes, except under conditions acceptable to it or pursuant
to the final decision of any arbitral, judicial or statutory agency having
jurisdiction finally to resolve the disagreement.
     14.02 Notices.
     All notices and other communications given pursuant to this Agreement shall
be in writing and shall be personally delivered or mailed, postage prepaid, by
registered mail or by

-21-



--------------------------------------------------------------------------------



 



certified mail return receipt requested (airmail if from one country to
another), or sent by reputable international overnight courier service,
addressed as follows:

         
 
  If to the Government:   Office of the Prime Minister
 
      Jamaica House
 
      Hope Road
 
      Kingston 10
 
      Jamaica
 
      Attention: Cabinet Secretary
 
       
 
  with copy to:   Financial Secretary
 
      Ministry of Finance and Planning
 
      30 National Heroes Circle
 
      Kingston 4 Jamaica
 
       
 
      Permanent Secretary
 
      Ministry of Development
 
      Jamaica House
 
      1 Devon Road
 
      Kingston 10 Jamaica  
 
      Managing Director
 
      Jamaica Bauxite Mining Limited
 
      36 Trafalgar Road
 
      Kingston 10 Jamaica
 
       
 
  If to St. Ann Bauxite:   St. Ann Bauxite Limited
 
      c/o Myers, Fletcher & Gordon
 
      Park Place, 21 East Street
 
      Kingston, Jamaica W.I.
 
      Attn: Patrick Rousseau
 
       
 
  with copy to:   Century Aluminum Company
 
      2511 Garden Road
 
      Building A, Suite 200
 
      Monterey, CA 93940
 
      United States of America
 
      Attn: General Counsel
 
       
 
      Noranda Aluminum, Inc.
 
      Five Corporate Centre
 
      801 Crescent Centre Drive
 
      Suite 600
 
      Franklin, TN 37067
 
      Attn: President

-22-



--------------------------------------------------------------------------------



 



or to such other address as a party may from time to time notify the others. Any
notice or other communication personally delivered or send by overnight courier
shall be deemed to have been effectively given at the time of delivery, and any
notice mailed as aforesaid shall be deemed to have been effectively given on the
seventh (7th) day after the date of posting if being sent to an address within
the same country and if being sent to another country, on the fourteenth (14th)
day after the date of posting.
     14.03 Assignment.
     The terms, covenants and conditions of this Agreement shall inure to the
benefit of, and shall be legally binding upon, the parties hereto and their
respective successors. The rights and obligations of the parties hereunder may
not be transferred or assigned in whole or in part.
     14.04 Integration, Modification and Waiver.
          (a) This Agreement and the Implementing Documents, together with the
other exhibits and Schedules hereto constitute the entire agreement between the
parties hereto, and supersede all previous negotiations, commitments, writings
and agreements among the parties, with respect to the subject matter hereof.
          (b) No release, amendment, alteration, modification or interpretation
of this Agreement shall be binding upon the parties hereto unless in writing and
executed by a duly authorized officer or representative of each of the parties
hereto.
          (c) The failure of any party hereto to enforce at any time any of the
provisions of this Agreement, or to exercise any option, election or right which
is herein provided, shall in no way be construed to be a waiver of such
provisions nor in any way to affect the validity of this Agreement or any part
thereof or the right of any party to thereafter enforce each and every such
provision and to exercise any such option, election or right. No waiver of any
breach of this Agreement shall be held to be a waiver of any other breach. No
waiver of any provision of this Agreement will be effective as against any party
hereto unless in writing and executed by a duly authorized officer or
representative of such party.
     14.05 Headings.
     The titles and headings appearing in this Agreement have been inserted as a
matter of convenience of reference only and in no way define, limit or describe
the scope and intent of this Agreement or otherwise control or affect this
Agreement.
ARTICLE XV
TERM AND EFFECTIVENESS OF AGREEMENTS
     15.01 Effective Date and Term of this Agreement.
     The term of this Agreement shall commence on October 1, 2004 (the
“Effective Date”), and except for those provisions of this Agreement which
expire after a period of time specified in such provision, this Agreement, as
amended from time to time, and all rights and obligations set

-23-



--------------------------------------------------------------------------------



 



forth herein shall continue in full force and effect until the expiration of the
last to expire of the St. Ann Mining Leases.
     15.02 Execution and Effectiveness of Implementing Documents.
     Exhibits A through H shall be executed in the form attached hereto, and
shall become effective, as of the Effective Date.
     15.03 Rights and Obligations Surviving Expiration.
     The following rights and obligations under this Agreement and each
Implementing Document shall continue in effect after the expiration of this
Agreement:
          (a) rights and obligations relating to the transfer of funds and
properties which have not yet been completed at the time of termination, but
only for the time necessary or appropriate to exercise such rights and perform
such obligations; and
          (b) rights and obligations of the parties under and pursuant to
Article XIII of this Agreement.
[REMAINDER OF PAGE INTENTIONALLY BLANK — SIGNATURE PAGES FOLLOW]

-24-



--------------------------------------------------------------------------------



 



     SIGNED BY THE PARTIES HERETO on the day and year first above written.

         
ST. ANN BAUXITE LIMITED
  THE GOVERNMENT OF JAMAICA  
 
      By: 
/s/ William H. Brooks
  By:  /s/ Omar Davies  
 
       
Name: William H. Brooks
    Minister of Finance and Planning  
Title: Vice President
       
 
      By: 
/s/ Peter C. McGuire
  By:  /s/ Paul Robertson  
 
       
Name: Peter C. McGuire
    Minister of Development  
Title: Assistant Secretary
     

-25-



--------------------------------------------------------------------------------



 



Exhibits and Schedules to Establishment Agreement

         
Exhibit A-1
  —   Special Mining Lease
 
       
Exhibit A-2
  —   Special Reserves Map
 
       
Exhibit B
  —   Deed of Partnership
 
       
Exhibit C
  —   Management Agreement
 
       
Exhibit D
  —   Mining Agreement
 
       
Exhibit E
  —   Agency Agreement
 
       
Exhibit F
  —   Century Aluminum Company Undertaking
 
       
Exhibit G
  —   Noranda Aluminum, Inc. Undertaking
 
       
Exhibit H
  —   Government of Jamaica Undertaking
 
       
Schedule 3.03(a)
  —   GOJ Lands
 
       
Schedule 3.03(a)(i)
  —   Rental Lands Formula
 
       
Schedule 7.02
  —   Monohydrate Certification

-26-



--------------------------------------------------------------------------------



 



Schedule 7.02
Monohydrate Certification

1.   SAMPLING   a)   St. Ann Bauxite shall take a representative shipment sample
in accordance with the standard practice at the loading port for each shipment
of bauxite. Three sub-samples shall be prepared for the sample, one for St. Ann
Bauxite, one for the Jamaica Bauxite Institute (“JBI”) and one sealed and
retained by St. Ann Bauxite for independent referee analysis. St. Ann Bauxite
shall dispatch JBI’s sub-sample to JBI in accordance with its instructions.   b)
  The cost of sampling at the loading port and the cost of dispatch to JBI shall
be for the account of St. Ann Bauxite. JBI shall have the right to appoint a
representative to be present at the loading port of sampling at JBI’s expense
and at JBI’s risk.   2.   ANALYSIS   a)   St. Ann Bauxite shall analyze the
sub-sample obtained at the loading port for each shipment of bauxite within two
(2) days of the ship’s sailing of such sample in accordance with the relevant
standard producer practice. St. Ann Bauxite shall email JBI with the results of
the analysis promptly after they are known. St. Ann Bauxite shall issue a
certificate of analysis stating its results and shall at its cost deliver such
certificate to JBI as early as practicable and in any event within fifteen
(15) days after each vessel’s departure from the loading port for that shipment.
It will be presumed that the entire shipment from which the sample was taken
conforms to the analysis.   b)   Within thirty (30) days from receipt of the
sample dispatched to JBI, JBI may notify St. Ann Bauxite that the bauxite does
not conform to the specifications set forth in the certificate of analysis and
the extent of that non-conformity. If JBI does notify St. Ann Bauxite within
this time St. Ann Bauxite shall advise JBI within ten (10) days after such
notification is received whether or not St. Ann Bauxite agrees with JBI’s
analysis. If St. Ann Bauxite does not agree, the referee sample will be analyzed
as soon as possible by a referee laboratory acceptable to JBI and St. Ann
Bauxite (neither party shall unreasonably withhold or delay its acceptance of a
laboratory). In the event that JBI and St. Ann Bauxite are unable to agree on
the identity of such referee laboratory then SGS SA with head offices at 1 Place
des Alpes, 1211 Geneva, Switzerland shall be the accepted independent referee
laboratory. The referee laboratory will analyze the referee sample in accordance
with the applicable analytical procedures adopted under Clause 2a hereof and a
copy of its analysis shall be made available to both parties. Such analysis
shall be final and binding on the parties and the monohydrate content of the
bauxite contained in the relevant shipment shall be deemed to be the same as
that of the referee sample. St. Ann Bauxite and JBI will share the cost of any
referee analysis equally.

-27-